         Case 1:98-cr-01330-LAP Document 44 Filed 02/05/21 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

                      Plaintiff,
                                                98 Cr. 1330 (LAP)
               -against-
                                                        ORDER
PEDRO GARCIA,

                      Defendant.

LORETTA A. PRESKA, Senior United States District Judge:

    The Court is in receipt of Mr. Garcia’s motion (dkt. no.

43) requesting transfer of firearms owned by Mr. Garcia, and

presently in the custody and control of the Federal Bureau of

Investigation (“FBI”), to Elvis Bienvenido Nunez.

    Upon review of Mr. Garcia’s submission and its accompanying

affidavits, the Court is satisfied that, following the requested

transfer, Mr. Nunez will not allow Mr. Garcia to exert any

influence over these firearms and that Mr. Garcia will not

maintain control over them.        See Henderson v. United States, 575

U.S. (2015).

    Accordingly, the Court directs the FBI to transfer the

firearms in its custody and control that are owned by Mr. Garcia

to Elvis Bienvenido Nunez.

    SO ORDERED.

Dated:      New York, New York
Case 1:98-cr-01330-LAP Document 44 Filed 02/05/21 Page 2 of 2



   February 5, 2021

                           ____________________________
                           LORETTA A. PRESKA
                           Senior United States District Judge
